                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

CLEMENTE A. 1                                  )
                                               )   No. 18 CV 6345
                           Plaintiff,          )
                                               )
      v.                                       )   Magistrate Judge Young B. Kim
                                               )
                                               )
ANDREW MARSHALL SAUL,                          )
Commissioner of Social Security,               )
                                               )   August 22, 2019
                           Defendant.          )

                    MEMORANDUM OPINION AND ORDER

      Clemente A. seeks disability insurance benefits (“DIB”), claiming that he

suffers from back, neck, and shoulder pain that prevents him from engaging in full-

time work. In this lawsuit Clemente seeks judicial review of the Commissioner of

Social Security’s decision denying his DIB application.        See 42 U.S.C. § 405(g).

Before the court are the parties’ cross-motions for summary judgment. For the

following reasons, Clemente’s motion is denied, and the government’s is granted:

                                 Procedural History

      Clemente applied for DIB in October 2014, alleging that he became disabled

on March 3, 2012, when he was 48 years old. (Administrative Record (“A.R.”) 218.)

After his application was denied initially and upon reconsideration, (id. at 96, 113),

Clemente sought and was granted a hearing before an administrative law judge



1 Pursuant to Internal Operating Procedure 22, the court uses only the first name
and the last initial of the plaintiff in this opinion to protect his privacy to the extent
possible.
(“ALJ”).   Clemente appeared and testified at the hearing, after which the ALJ

issued a decision finding him not disabled. (Id. at 22-30.) The Appeals Council

denied Clemente’s request for review, (id. at 1-3), making the ALJ’s decision the

final decision of the Commissioner, see Jones v. Astrue, 623 F.3d 1155, 1160 (7th

Cir. 2010).   Clemente then filed this lawsuit, and the parties consented to this

court’s jurisdiction. See 28 U.S.C. § 636(c); (R. 6).

                                         Facts

        In November 2011 Clemente was struck by a bus that was moving between

five to seven miles per hour. (A.R. 360.) He fell and landed on his side, injuring his

left shoulder. (Id. at 359.) A few months after the accident, Clemente stopped

working as a construction worker, and he claims that his on-going shoulder, neck,

and back pain has rendered him disabled.

A.      Medical Evidence

        The medical records Clemente submitted to the ALJ show that in the year

following his accident he underwent two separate surgeries to repair his injured left

shoulder. In March 2012 he had a rotator cuff repair surgery, (A.R. 412), followed

by seven months of physical therapy, (id. at 436-610). After Clemente continued to

suffer pain despite physical therapy and cortisone injections, he underwent a left

shoulder arthroscopy procedure in October 2012. (Id. at 619.)

        In the years following his second surgery Clemente sought treatment with an

orthopedic specialist and pain specialists, who prescribed Vicodin and Norco for his

pain.   (See, e.g., id. at 623, 628, 633, 706-07.)      Clemente also received steroid




                                            2
injections. Throughout this time Clemente reported his pain levels in his neck and

left shoulder as being between 5 and 8 on a scale of 1 to 10. (Id. at 709, 712, 718,

724, 745.) His doctors’ examination notes show that he often had positive Yergason

and Speed’s tests (tests that measure for shoulder damage), and he exhibited a

limited range of motion in his neck and tenderness in his left shoulder on palpation.

(See, e.g., id. at 702, 704, 710, 713.) At the same time, his doctors recorded him as

having normal muscle strength, normal sensory exams, and a normal gait. (Id. at

612, 655, 701-02, 710.) One pain specialist opined in November 2013 that Clemente

had no specific structural issues with his shoulder but was experiencing chronic

pain. (Id. at 655.)

        In November 2014 Clemente underwent a residual functional capacity

(“RFC”) evaluation with a rehabilitation specialist, Joseph Santillo.         Santillo

reported that Clemente exhibited low levels of physical effort during the test and he

found minor inconsistencies in Clemente’s reports of pain and disability. (Id. at

855.)    After putting Clemente through a series of tests, Santillo opined that

Clemente’s shoulder pain limits his lifting, pulling, pushing, and carrying abilities,

but concluded that he would be able to perform sedentary work. (Id. at 856, 859.)

        In February 2014 Clemente’s doctor described him as stable taking two Norco

a day, which helped with 60% to 70% of his pain, with no side effects and with no

new complaints despite on-going back, neck, and shoulder pain. (Id. at 727.) A

series of spine and shoulder MRIs taken in January 2015 showed mild tendinopathy

in his left shoulder but no evidence of a labral tear. (Id. at 793.) Although the




                                          3
lumbar spine MRI revealed moderate degenerative disc disease, there was no

evidence of a compression fracture or other “destructive process.” (Id. at 796.) In

March 2015 an examining physician described Clemente as having normal muscle

development without atrophy, no decreased range of motion in his spine, a negative

straight leg test, 4/5 strength in his left upper extremity, and a slow but steady gait.

(Id. at 833.)

       The following month in April 2015, consulting physician Dr. Leonore

Gonzalez reviewed Clemente’s records and opined that his pain complaints were

disproportionate to the objective evidence, given his minimal limitations on

examination.       (Id. at 94.)   Based on her review of the evidence Dr. Gonzalez

concluded that Clemente can perform light work with some lifting and carrying

limitations. (Id. at 92-93.) A month later consulting physician Dr. Yacob Gawo also

reviewed the records and concurred that Clemente is capable of light work with

limitations in lifting and carrying, but he added limitations in pushing and pulling.

(Id. at 108-10.)

B.     Hearing Testimony

       Clemente testified that his pain has gotten worse over time despite his two

surgeries. (A.R. 55-56.) He said that his neck pain runs down his arm to his wrist,

causing a stabbing sensation and numbness in his hand.            (Id. at 57.)   Steroid

injections typically provide only a week of relief.     (Id.)   Clemente testified that

bending makes his pain worse and he is unable to sit or stand for extended periods.

(Id. at 60.) He also testified that performing chores, tying his shoes, and bathing




                                            4
causes pain. (Id. at 61-62.) He said that he can reach his left arm overhead but

lifting anything is painful. (Id. at 62.)

      A vocational expert (“VE”) also testified at the hearing, describing the kinds

of work that would be available to a hypothetical individual with various limitations

described by the ALJ.         The VE testified that a person with the RFC the ALJ

eventually assigned to Clemente could not work as a construction worker but could

perform other jobs, such as cafeteria attendant, laundry worker, and sales

attendant. (Id. at 77-78.) The VE also testified that if the hypothetical individual

would be off-task for more than 15% of the work day or if he needs to have a

sit/stand option to accommodate his pain, those limitations would be work-

preclusive. (Id. at 80-81.)

C.    The ALJ’s Decision

      The ALJ followed the standard five-step sequence in evaluating Clemente’s

DIB claim. See 20 C.F.R. § 404.1520(a). At steps one and two, the ALJ determined

that Clemente has not engaged in substantial gainful activity since his alleged

onset date and that he has severe impairments in the form of degenerative disc

disease, osteoarthritis, and allied disorder. (A.R. 24.) At step three he concluded

that none of those impairments meets any listed impairment, either singly or in

combination. (Id.) Before turning to step four, the ALJ determined that Clemente

has the RFC to perform light work with certain additional limitations, including

that he can reach, push, or pull with his upper left extremity only occasionally. (Id.

at 25.) Given that RFC the ALJ determined at step four that Clemente could not




                                            5
return to his past relevant work, but based on the VE’s testimony he found at step

five that there are other jobs available that Clemente can perform. (Id. at 28-29.)

                                      Analysis

      Clemente argues that the ALJ committed reversible errors by applying an

incorrect standard in assessing Clemente’s alleged symptoms, playing doctor in

evaluating the treatment record, giving insufficient weight to the rehabilitation

specialist’s RFC opinion, and failing to account for the VE testimony regarding the

impact of a sit/stand option or a 15% off-task rate on his ability to work.           In

reviewing the ALJ’s decision, this court asks only whether the ALJ applied the

correct legal standards and whether the decision has the support of substantial

evidence. See Burmester v. Berryhill, 920 F.3d 507, 510 (7th Cir. 2019). Substantial

evidence means only “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019)

(quotation and citations omitted). In conducting its “extremely limited” review this

court must not “displace the ALJ’s judgment” and is required to affirm an

adequately supported decision even if reasonable minds could disagree as to the

correct decision on disability. See Stepp v. Colvin, 795 F.3d 711, 718 (7th Cir. 2015)

(internal quotations and citation omitted).

A.    Symptom Assessment

      Clemente first argues that the ALJ’s decision must be reversed because,

according to him, the ALJ applied the wrong standard in evaluating his statements




                                          6
about the extent of his pain. He points to boilerplate language, often included as a

matter of course in ALJ decisions, which reads:

      After careful consideration of the evidence, the undersigned finds that
      the claimant’s medically determinable impairments could reasonably
      be expected to cause the alleged symptoms; however, the claimant’s
      statements concerning the intensity, persistence and limiting effects of
      these symptoms are not entirely consistent with the medical evidence
      and other evidence in the record for the reasons explained in this
      decision.

(A.R. 26 (emphasis added).) It is the “not entirely consistent” phrase that provokes

Clemente’s objection. Clemente argues that under SSR 16-3p, 2017 WL 5180304, at

*2 (Oct. 25, 2017), the ALJ only needs to consider the extent to which the claimant’s

statements “can reasonably be accepted as consistent” with the other evidence, and

asserts that the ALJ’s statement that Clemente’s symptom statements are “not

entirely consistent” shows that he held Clemente to an incorrectly high standard.

(R. 16, Pl.’s Mem. at 6.)

      Clemente cites two cases from this district, Dunbar v. Berryhill, No. 17 CV

6278, 2018 WL 4095094, at *3 (N.D. Ill. Aug. 28, 2018), and Minger v. Berryhill, 307

F. Supp. 3d 865, 871 (N.D. Ill. 2018), for the proposition that the “not entirely

consistent” boilerplate represents an incorrect legal standard, but neither squarely

supports his argument. (See R. 16, Pl.’s Mem. at 6-7.) Dunbar does not provide

Clemente with solid footing because there, despite criticizing the challenged

language, the court explicitly refused to consider or resolve whether deployment of

this particular boilerplate amounts to a legal error, emphasizing that “it makes no

finding on the merits of Plaintiff’s claim” in that regard.      Dunbar, 2018 WL




                                         7
4095094, at *4 & n.3. By contrast in Minger the court weighed in on the argument.

The Minger court noted that the “not entirely consistent” language suggested that

the ALJ applied an incorrect standard when evaluating the claimant’s credibility

and concluded that the narrative explanation from the ALJ supporting the analysis

could not rescue it. Minger, 307 F. Supp. 3d at 872. Nevertheless, the Minger court

then went on to point out several errors in how the ALJ had assessed the claimant’s

daily activities and work record to support its conclusion that the case must be

remanded. Id. at 872-73.

      Although this court agrees that the “not entirely consistent” boilerplate could

be interpreted to reflect an incorrect standard, in the current context at least, the

court is unwilling to say that its inclusion necessarily represents a fatal flaw, for

several reasons. First, courts in this district have concluded in several decisions

that were issued after the Minger decision that even though the language is

problematic, it should be treated as the Seventh Circuit treats other examples of

boilerplate, meaning the court will overlook the problematic phrase so long as the

ALJ provides a sufficient explanation for how the claimant’s statements were

weighed. See, e.g., Mendel R. v. Berryhill, No. 17 CV 5407, 2019 WL 1858510, at *8

(N.D. Ill. April 25, 2019); Joe R. v. Berryhill, 363 F. Supp. 3d 876, 883-84 (N.D. Ill.

2019); Dawn P. v. Berryhill, No. 17 CV 4707, 2019 WL 339603, at *4 (N.D. Ill. Jan.

28, 2019). Second, the Seventh Circuit has treated similar “not entirely credible”

boilerplate language as run-of-the-mill template language, upholding those




                                          8
decisions so long as they are fully explained. 2 See, e.g., Hammerslough v. Berryhill,

758 Fed. Appx. 534, 539 (7th Cir. 2019); Lafayette v. Berryhill, 743 Fed. Appx. 697,

699 (7th Cir. 2018).

      Finally, the Seventh Circuit has made clear that the court may not “nitpick”

an ALJ’s credibility decision but must give the whole decision a “commonsensical

reading” and reverse only when the symptom assessment is “patently wrong.” See

Jones, 623 F.3d at 1160. Deploying the required holistic reading here, it is clear

that the ALJ did not demand 100% consistency between Clemente’s testimony and

the record.   Instead the ALJ reasonably compared Clemente’s assertions to the

objective medical evidence, including examination results that were generally

unremarkable and that noted full strength and a lack of sensory deficits despite

Clemente’s complaints of weakness and numbness. (A.R. 26-27.) The ALJ pointed

out that in at least one examination the doctor observed Clemente to be

“hypersensitive” to palpation of the shoulder despite good resistance and range of

motion in the same shoulder. (Id. at 26.) The ALJ noted that Clemente frequently

reported to doctors that his medications improved his pain, which was inconsistent

with his testimony of limited to no improvement. (Id. at 27.) Most importantly, it is

clear that the ALJ did not require Clemente’s testimony to be “entirely consistent”

with the medical record because the ALJ modified the RFC to accommodate his



2 The court also notes that the Seventh Circuit has affirmed cases in which the “not
entirely consistent” language appeared in an ALJ’s decision without sounding any
alarm that the boilerplate is fatally incorrect. See, e.g., Cooley v. Berryhill, 738 Fed.
Appx. 877, 880 (7th Cir. 2018); Reed v. Colvin, 656 Fed. Appx. 781, 786 (7th Cir.
2016).

                                           9
allegations of pain and reduced strength in his left shoulder. This points to the

conclusion that the ALJ intended the “not entirely consistent” phrase to articulate

his characterization of the evidence, rather than the applicable legal standard.

That conclusion is also supported by the ALJ’s use of the correct legal standard,

“reasonably . . . consistent with the objective medical evidence and other evidence,”

at the start of his articulation of the applicable legal standards. (Id. at 25.) For

these reasons, the court declines to find that the ALJ’s boilerplate language taints

the decision with legal error or undermines the entirety of the otherwise-supported

symptom assessment in this case.

      Turning    to   Clemente’s secondary    challenge   to the   ALJ’s symptom

assessment, he argues that the ALJ impermissibly “played doctor” by interpreting

medical information and concluding that the record does not reflect the kind of

treatment one might expect if Clemente’s pain were as severe as he claims. (R. 16,

Pl.’s Mem. at 7.)     But Clemente does not point to any language in the ALJ’s

decision to support that assertion, and the court detects no examples of the ALJ

impermissibly jumping to medical conclusions or independently interpreting

medical data. Clemente asserts that the ALJ had “no alternative opinion to that of

a rehabilitation specialist,” (id. at 8), but the record includes the opinions of two

consulting physicians who considered him capable of light work. Clemente seeks to

undermine those opinions because the consulting physicians did not review the

rehabilitation specialist’s opinion, but the rehabilitation specialist’s RFC opinion




                                         10
pre-dated the consulting physicians’ review, and it was Clemente’s burden to ensure

that his file included all relevant records. See Joe R., 363 F. Supp. 3d at 886.

      Contrary to Clemente’s argument, here the ALJ complied with his obligation

to evaluate all of the available medical evidence and opinions and properly weighed

those against Clemente’s statements in coming to a credibility assessment. The

ALJ also properly engaged with many of the factors set out in SSR 16-3p. The ALJ

noted the location of his pain and how it impacts his ability to do things like twist,

bend, and stand. (A.R. 26.) The ALJ also noted the medications Clemente takes

and his reports that they induced no major side effects, and he considered other

treatments like physical therapy. (Id. at 27.) Clemente faults the ALJ for omitting

any discussion of his daily activities, but the ALJ engaged with enough of the

factors to support his determination. See Collins v. Colvin, No. 14-cv-00466-DML-

JMS, 2015 WL 5775224, at *4 (S.D. Ind. Sept. 30, 2015) (“It is not necessary that

the ALJ recite findings on every factor listed in [the relevant SSR], or that he

discuss every piece of evidence that might bear on credibility, or even that he

specify exactly which of the claimant’s statements he finds not credible.” (emphasis

in original)).   Accordingly, Clemente has not shown that the ALJ’s credibility

assessment was “patently wrong” or legally deficient in a way that would mandate

reversal. See Burmester, 920 F.3d at 510.

B.    The RFC Assessment

      Clemente also argues that the ALJ’s RFC assessment is unsupported

because, according to him, the ALJ improperly weighed the medical opinions and




                                          11
failed to properly analyze the VE’s testimony with respect to the impact of a

sit/stand option or off-task time. Starting with the latter argument, contrary to

Clemente’s assertions in his brief, (R. 16, Pl.’s Mem. at 12), when the VE testified

that a hypothetical individual who needs a sit/stand option could not work, he was

responding to questions posed by Clemente’s attorney, not the ALJ, (A.R. 81).

There is no indication that the ALJ ever contemplated a sit/stand option to be a

limitation that Clemente’s RFC would require. As explained above, the ALJ gave

supported reasons for discounting Clemente’s allegations that his ability to sit and

stand was restricted beyond the limitations in the RFC.         (Id. at 26.) Clemente

argues that the ALJ “should have adopted the limits of the functional capacity

evaluation” submitted by Santillo, the rehabilitation specialist, (R. 16, Pl.’s Mem. at

13). But Santillo considered Clemente capable of meeting the static and dynamic

standing and the sitting and walking requirements for his previous construction

worker job and did not find that Clemente requires a sit/stand option, (A.R. 855-56).

Given that evidence and because the sit/stand limitation was one raised only by

Clemente’s attorney, the ALJ did not err in failing to explain why he excluded a

sit/stand option from the RFC.

      By contrast the ALJ did ask the VE how adding a 15% off-task limitation to

the hypothetical RFCs would impact available work, but he ultimately concluded

that off-task requirements were not among Clemente’s limitations. The Seventh

Circuit has made clear that the ALJ is only required to include limitations that are

supported by the record in the hypotheticals posed to the VE and in the RFC




                                          12
assessment. See Schmidt v. Astrue, 496 F.3d 833, 846 (7th Cir. 2007). Clemente

nevertheless argues that under Winsted v. Berryhill, 923 F.3d 472 (7th Cir. 2019),

the ALJ should have explained why he did not include in the RFC a limitation for

off-task behavior after soliciting testimony from the VE with respect to that

limitation.   But Clemente’s argument appears to rest on an earlier version of

Winsted that the Seventh Circuit amended and superseded after Clemente filed his

opening brief. In Winsted, the court reviewed a decision in which the ALJ concluded

that the claimant had moderate limitations in concentration, persistence, and pace,

but did not include those limitations in the hypothetical posed to the VE, instead

included limitations to simple, repetitive tasks. Id. at 476-77. The Winsted court

ruled that the ALJ erred because a hypothetical restriction to simple, repetitive

tasks does not capture concentration, persistence, and pace problems. Id. at 477.

The court also noted that the ALJ had asked the VE about being off-task for 20% of

the work day but did not include in the decision the VE’s response that such a

limitation is work-preclusive. In the original version of Winsted, the court wrote,

“[b]ut [the VE’s] responses are not reflected in the ALJ’s decision, which means it

cannot stand.” Winsted, 915 F.3d at 471-72 (superseded by Winsted v. Berryhill,

923 F.3d 472 (7th Cir. 2019)). Clemente thus argues here that the ALJ’s decision

must be reversed because he did not include an off-task limitation in the RFC or

explain its exclusion after soliciting testimony on that limitation from the VE.

      After Clemente filed his opening brief, the Seventh Circuit amended Winsted

and changed the language on which Clemente relies. After noting that the ALJ did




                                          13
not include the VE’s responses with respect to off-task time, the court amended its

language to say that “[b]ecause the ALJ did not include Winsted’s difficulties with

concentration, persistence, and pace in the hypothetical he did consider, the

decision cannot stand.” Winsted, 923 F.3d at 477 (emphasis in original). The court

thus made clear that the reversible error was the ALJ’s failure to include the

concentration, persistence, or pace limitations in the hypothetical that eventually

formed the basis for the RFC despite finding the claimant had those limitations, not

that the ALJ failed to include in the RFC every limitation the VE discussed. Here

the ALJ included in the hypothetical to the VE all of the limitations that he

eventually assigned to Clemente. And under the amended version of Winsted, the

ALJ was not required to discuss every response the VE gave to hypotheticals the

ALJ ultimately discarded.

      Finally, Clemente argues that the ALJ erred in giving greater weight to the

opinions of two consulting physicians than he did to the opinion of Santillo, the

rehabilitation specialist who examined Clemente. The ALJ explained that he gave

consulting physicians’ opinions “great weight” because he considered them to be

consistent with the medical record as a whole and assigned Santillo’s opinion only

“some weight” because a rehabilitation specialist is an “other source” rather than an

acceptable medical source under the applicable regulations and he examined

Clemente only once. (A.R. 27-28.) An ALJ is entitled to rely more heavily on a

consulting physician than on an examining nonmedical source where he finds the

consulting physician’s opinion to be better supported by the record, so long as he




                                         14
adequately explains that choice. See 20 C.F.R. § 404.1527(f) 3; Beardsley v. Colvin,

758 F.3d 834, 839 (7th Cir. 2014) (“[A]n ALJ is not required to credit the agency’s

examining physician in the face of a contrary opinion from a later reviewer or other

compelling evidence.”). Indeed, the applicable regulations do not require the ALJ to

defer to the opinion of a nonmedical source, but rather direct the ALJ to consider

criteria such as supportability, frequency of examination, and consistency with the

record in weighing consulting and other source opinions. See id. § 404.1527(c), (f).

That is what the ALJ did here. He reviewed the consulting physicians’ opinions and

adequately explained why he believed the medical evidence was more consistent

with a limitation to work at the light rather than the sedentary level. (A.R. 27.)

The ALJ noted that Santillo’s RFC opinion was based on a single examination and

noted in closing that the consulting physicians’ opinions were aligned with the

medical evidence and the objective findings of two treating doctors. (Id. at 28.)

Although the ALJ could have offered more information here to compare and

contrast   the   consulting   physicians’    and   examining   source’s   opinions,   a

commonsense reading of the ALJ’s opinion as a whole provides an adequate picture

of why the ALJ concluded that the limitation to light work is better supported. See

Winsted, 923 F.3d at 478. Accordingly, the court finds his explanation with respect

to the competing opinions sufficiently supported by substantial evidence.




3   Although the rules for weighing medical opinions have changed for disability
claims filed beginning March 27, 2017, see 20 C.F.R. § 404.1520c, because Clemente
filed his application before that date the rules set out in 20 C.F.R. § 404.1527 still
apply to the ALJ’s decision here.

                                            15
                                Conclusion

      For the foregoing reasons, Clemente’s motion for summary judgment is

denied, the government’s is granted, and the decision denying Clemente’s DIB

application is affirmed.

                                         ENTER:


                                         ____________________________________
                                         Young B. Kim
                                         United States Magistrate Judge




                                    16
